
	
		II
		110th CONGRESS
		2d Session
		S. 3522
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a Federal Board of Certification to enhance
		  the transparency, credibility, and stability of financial markets, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Board of Certification Act of
			 2008.
		2.PurposeIt is the purpose of this Act to establish a
			 Federal Board of Certification, which shall certify that the mortgages within a
			 security instrument meet the underlying standards they claim to meet with
			 regards to mortgage characteristics including but not limited to:
			 documentation, loan to value ratios, debt service to income ratios, and
			 borrower credit standards and geographic concentration. The purpose of this
			 certification process is to increase the transparency, predictability and
			 reliability of securitized mortgage products.
		3.DefinitionsAs used in this Act—
			(1)the term Board means the
			 Federal Board of Certification established under this Act;
			(2)the term
			 mortgage security means an investment instrument that represents
			 ownership of an undivided interest in a group of mortgages;
			(3)the term
			 insured depository institution has the same meaning as in
			 section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1803); and
			(4)the term
			 Federal financial institutions regulatory agency has the same
			 meaning as in section 1003 of the Federal Financial Institutions Examination
			 Council Act of 1978 (12 U.S.C. 3302).
			4.Voluntary
			 participationMarket
			 participants, including firms that package mortgage loans into mortgage
			 securities, may elect to have their mortgage securities evaluated by the
			 Board.
		5.StandardsThe Board is authorized to promulgate
			 regulations establishing enumerated security standards which the Board shall
			 use to certify mortgage securities. The Board shall promulgate standards which
			 shall certify that the mortgages within a security instrument meet the
			 underlying standards they claim to meet with regards to documentation, loan to
			 value ratios, debt service to income rations and borrower credit standards. The
			 standards should protect settled investor expectations, and increase the
			 transparency, predictability and reliability of securitized mortgage
			 products.
		6.Composition
			(a)Establishment;
			 compositionThere is established the Federal Board of
			 Certification, which shall consist of—
				(1)the Comptroller
			 of the Currency;
				(2)the Secretary of
			 Housing and Urban Development;
				(3)a Governor of the
			 Board of Governors of the Federal Reserve System designated by the Chairman of
			 the Board;
				(4)the
			 Undersecretary of the Treasury for Domestic Finance; and
				(5)the Chairman of
			 the Securities and Exchange Commission.
				(b)ChairpersonThe
			 members of the Board shall select the first chairperson of the Board.
			 Thereafter the position of chairperson shall rotate among the members of the
			 Board.
			(c)Term of
			 officeThe term of each chairperson of the Board shall be 2
			 years.
			(d)Designation of
			 officers and employeesThe members of the Board may, from time to
			 time, designate other officers or employees of their respective agencies to
			 carry out their duties on the Board.
			(e)Compensation
			 and expensesEach member of the Board shall serve without
			 additional compensation, but shall be entitled to reasonable expenses incurred
			 in carrying out official duties as such a member.
			7.ExpensesThe costs and expenses of the Board,
			 including the salaries of its employees, shall be paid for by excise fees
			 collected from applicants for security certification from the Board, according
			 to fee scales set by the Board.
		8.Board
			 responsibilities
			(a)Establishment
			 of principles and standardsThe Board shall establish, by rule,
			 uniform principles and standards and report forms for the regular examination
			 of mortgage securities.
			(b)Development of
			 uniform reporting systemThe Board shall develop uniform
			 reporting systems for use by the Board in ascertaining mortgage security risk.
			 The Board shall assess, and publicly publish, how it evaluates and certifies
			 the composition of mortgage securities.
			(c)Affect on
			 Federal regulatory agency research and development of new financial
			 institutions supervisory agenciesNothing in this Act shall be
			 construed to limit or discourage Federal regulatory agency research and
			 development of new financial institutions supervisory methods and tools, nor to
			 preclude the field testing of any innovation devised by any Federal regulatory
			 agency.
			(d)Annual
			 reportNot later than April 1 of each year, the Board shall
			 prepare and submit to Congress an annual report covering its activities during
			 the preceding year.
			(e)Reporting
			 scheduleThe Board shall determine whether it wants to evaluate
			 mortgage securities at issuance, on a regular basis, or upon request.
			9.Board
			 authority
			(a)Authority of
			 ChairpersonThe chairperson of the Board is authorized to carry
			 out and to delegate the authority to carry out the internal administration of
			 the Board, including the appointment and supervision of employees and the
			 distribution of business among members, employees, and administrative
			 units.
			(b)Use of
			 personnel, services, and facilities of Federal financial institutions
			 regulatory agencies, and Federal Reserve banksIn addition to any
			 other authority conferred upon it by this Act, in carrying out its functions
			 under this Act, the Board may utilize, with their consent and to the extent
			 practical, the personnel, services, and facilities of the Federal financial
			 institutions regulatory agencies, and Federal Reserve banks, with or without
			 reimbursement therefor.
			(c)Compensation,
			 authority, and duties of officers and employees; experts and
			 consultantsThe Board
			 may—
				(1)subject to the
			 provisions of title 5, United States Code, relating to the competitive service,
			 classification, and General Schedule pay rates, appoint and fix the
			 compensation of such officers and employees as are necessary to carry out the
			 provisions of this Act, and to prescribe the authority and duties of such
			 officers and employees; and
				(2)obtain the
			 services of such experts and consultants as are necessary to carry out this
			 Act.
				10.Board access to
			 informationFor the purpose of
			 carrying out this Act, the Board shall have access to all books, accounts,
			 records, reports, files, memorandums, papers, things, and property belonging to
			 or in use by Federal financial institutions regulatory agencies, including
			 reports of examination of financial institutions, their holding companies, or
			 mortgage lending entities from whatever source, together with work papers and
			 correspondence files related to such reports, whether or not a part of the
			 report, and all without any deletions.
		11.Regulatory
			 review
			(a)In
			 generalNot less frequently than once every 10 years, the Board
			 shall conduct a review of all regulations prescribed by the Board, in order to
			 identify outdated or otherwise unnecessary regulatory requirements imposed on
			 insured depository institutions.
			(b)ProcessIn
			 conducting the review under subsection (a), the Board shall—
				(1)categorize the
			 regulations described in subsection (a) by type; and
				(2)at regular
			 intervals, provide notice and solicit public comment on a particular category
			 or categories of regulations, requesting commentators to identify areas of the
			 regulations that are outdated, unnecessary, or unduly burdensome.
				(c)Complete
			 reviewThe Board shall ensure that the notice and comment period
			 described in subsection (b)(2) is conducted with respect to all regulations
			 described in subsection (a), not less frequently than once every 10
			 years.
			(d)Regulatory
			 responseThe Board shall—
				(1)publish in the
			 Federal Register a summary of the comments received under this section,
			 identifying significant issues raised and providing comment on such issues;
			 and
				(2)eliminate
			 unnecessary regulations to the extent that such action is appropriate.
				(e)Report to
			 CongressNot later than 30 days after carrying out subsection
			 (d)(1) of this section, the Board shall submit to the Congress a report, which
			 shall include a summary of any significant issues raised by public comments
			 received by the Board under this section and the relative merits of such
			 issues.
			12.LiabilityAny publication, transmission, or webpage
			 containing an advertisement for or invitation to buy a mortgage security shall
			 include the following notice, in conspicuous type: Certification by the
			 Federal Board of Certification can in no way be considered a guarantee of the
			 mortgage security. Certification is merely a judgment by the Federal Board of
			 Certification of the degree of risk offered by the security in question. The
			 Federal Board of Certification is not liable for any actions taken in reliance
			 on such judgment of risk..
		
